FILED
                           NOT FOR PUBLICATION                                MAY 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30278

              Plaintiff - Appellee,              D.C. No. 3:11-cr-05351-BHS-1

  v.
                                                 MEMORANDUM*
G. B. BROWN,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted April 9, 2015**
                               Seattle, Washington

Before: FERNANDEZ, RAWLINSON, and CALLAHAN, Circuit Judges.

       Appellant G.B. Brown (Brown) challenges his convictions for possession of

oxycodone with intent to distribute and structuring of financial transactions to

avoid reporting requirements. Brown maintains that there was insufficient


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence to support his convictions and that he was entrapped into purchasing

approximately four thousand oxycodone pills. Brown also contends that the

district court erred in denying his motion for judgment of acquittal premised on

several pre-trial motions.

      The government presented evidence that Brown had an extensive history of

purchasing large quantities of oxycodone pills, including the purchase of the four

thousand pills at issue in this case. See United States v. Johnson, 357 F.3d 980,

984 (9th Cir. 2004) (observing that “[a] jury can infer intent to distribute from

possession of a large quantity of drugs”) (citation omitted).

      Brown’s extensive history of purchasing large quantities of oxycodone pills

constituted sufficient evidence that Brown was not induced to purchase four

thousand oxycodone pills and that he was predisposed to trafficking in controlled

substances. See United States v. Spentz, 653 F.3d 815, 818 (9th Cir. 2001)

(articulating that “[t]he entrapment defense has two elements: (1) the defendant

was induced to commit the crime by a government agent, and (2) he was not

otherwise predisposed to commit the crime”) (citation and internal quotation marks

omitted). Additionally, Brown failed to present any persuasive evidence that law

enforcement officers induced him to structure currency transactions to evade




                                          2
reporting requirements. See id. (describing defendant’s obligation to present

evidence of entrapment).

      Brown improperly challenged the district court’s denial of a litany of pre-

trial motions in his motion for judgment of acquittal. See United States v. Crowe,

563 F.3d 969, 972 n.5 (9th Cir. 2009) (explaining that “[t]here is only one ground

for a motion for judgment of acquittal. This is that the evidence is insufficient to

sustain a conviction of one or more of the offenses charged in the indictment or

information.”) (citation and internal quotation marks omitted). In any event, the

district court properly held that no errors, cumulative or otherwise, warranted a

judgment of acquittal.

      AFFIRMED.




                                          3